DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 04/01/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 09/01/2020, 12/16/2021  have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 04/01/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 19 depend on it itself.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 9 and 10  are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 207690171  to Deng (Deng, machine translation).
 Regarding claim
 Since the back plate can be installed into stand 112, the limitation detachable considered met.
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing brackets 213 with rotatable fasteners   of Deng (para 42) and  dispose them on opposite side of the fixing brackets in order to improve security of mounting.
Regarding claim 5, Deng discloses wherein the fixing bracket comprises a fixing frame and a hook disposed on the fixing frame, the back plate has a slot matching with the hook, the hook is engaged with the slot (a hook (310) on the fixing frame (300) and the back plate (120) matching and engaging with the hook (Fig. 1-6).
Regarding claim 6, Deng disclose the invention as discussed above as applied to claim 5 and incorporated therein. Since the back of the cabinet 120 or any part of the frame 300 can be interpreted as reinforcing plate, the limitations of claim 6 considered met.
Regarding claim 9, Deng discloses a support base 100(Fig.5).
Regarding claim 10, Deng discloses an outlet 110 (Fig. 5).
Claim 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207690171 to Deng (machine translation).
Regarding claim 2, Deng disclose the invention as discussed above as applied to claim 1 and incorporated therein. Deng does not expressly disclose wherein each of the at least two rotating brackets has a notch, the back plate is provided with at least two positioning pins, wherein the at least two positioning pins are capable of engaging 
However, Deng teaches at least two rotating brackets rotatable connected to the fixing bracket separately and being on opposite sides of the fixing bracket (213, Fig. 2, 6,” stoppers 213, and a rotatable fastener can be used”, para 42), i.e used for the same purpose as claimed device. 
Since the criticality of using two rotating brackets has a notch, the back plate is provided with at least two positioning pins, wherein the at least two positioning pins are capable of engaging with the notches of the at least two rotating brackets to make the at least two rotating brackets connect to the back plate- a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Deng, it would have been obvious top those skilled in the art at the time the invention was file to use suitable brackets as an obvious design choice, and as such it does not impact the patentability of claim 2.
Regarding claim 7, Deng disclose the invention as discussed above as applied to claim 1 and incorporated therein. Deng does not expressly disclose wherein the hook comprises two groups of hooks, the first group of hooks is disposed on a top of the fixing frame, and the second group of hooks is disposed on the reinforcing plate. However, Deng teaches hook 310 through which the mounting frame 300 can hang the self-service terminal on an installation and hang on supporting vertical  plate 120 (para 49). 
Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B)
Regarding claim 8, Deng disclose the invention as discussed above as applied to claim 7 and incorporated therein. Deng does not expressly disclose wherein the fixing frame, the hook, and the reinforcing plate are integrally formed, the first group of hooks is formed by bending the top of the fixing frame, and the second group of hooks is formed by bending a top of the reinforcing plate. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fixing frame, the hook, and the reinforcing plate are integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)). 
Regarding the limitation: “the first group of hooks is formed by bending the top of the fixing frame, and the second group of hooks is formed by bending a top of the reinforcing plate” since frame and plate are integrally formed as above, said limitation considered met.
Claims 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207690171  to Deng (machine translation) in view of WO2018093018 to Kim (US 20190058173 is used as English language equivalent).  
Regarding claim 11, Deng discloses a stand comprising fixing bracket (mounting frame 300, Fig. 2, 3),  at least two rotating brackets rotatable connected to the fixing bracket separately and being on opposite sides of the fixing bracket (213, Fig. 2, 6,” stoppers 213, and a rotatable fastener can be used”, para 42)), and a back plate detachably disposed on the fixing bracket and the at least two rotating brackets (plate  120, para 49, Fig. 5,6, a rotatable fastener can be used”, para 42).
 Since the back plate can be installed into stand 112, the limitation detachable considered met.
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing brackets 213 with rotatable fasteners   of Deng (para 42) and  dispose them on opposite side of the fixing brackets in order to improve security of mounting.
Additionally Deng teaches that the stand comprises a display and operational panel (39), as well as a socket board, portrait camera  the printer, the certificate reader, the microphone and other components  (para 47) i.e. electrical and electronic equipment, which require energy source.
Deng does not expressly disclose a battery module.
Kim teaches jig set for energy storage system (ESS), wherein ESS composing a battery (para 1) wherein the battery is attached to the wall through mounting board or stand (jig). Therefore use of the battery supported or attached to the support structure is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting stand of Deng with the ESS of Kim, because such modification would allow the electric and electronic 
Regarding claim 12, modified Deng disclose the invention as discussed above as applied to claim 1 and incorporated therein. Specifically, Deng discloses that the stand comprises a display and operational panel (39), as well as a socket board, portrait camera  the printer, the certificate reader, the microphone and other components  (para 47) i.e. electrical and electronic equipment.  Taking into account that Kim teaches the battery, the ESS of modified Kim comprises an electrical equipment configured to supply power to the electrical equipment. Moreover, Kim teaches ESS packs, which are lithium ion batteries, store power during the daytime and allow the power to be used when the power is required. Therefore a battery management system is implicitly disclosed. 
Alternatively, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the ESS of modified Deng since it was known in the art that ESS comprises the battery management system (see US 20150343970  to Choi, claim 16 (MPEP 2144.03 (A-E)).
Regarding claim 13, modified Deng disclose the invention as discussed above as applied to claim 11
However, Deng teaches at least two rotating brackets rotatable connected to the fixing bracket separately and being on opposite sides of the fixing bracket (213, Fig. 2, 6,” stoppers 213, and a rotatable fastener can be used”, para 42), i.e. used for the same purpose as claimed device. 
Since the criticality of using two rotating brackets has a notch, the back plate is provided with at least two positioning pins, wherein the at least two positioning pins are capable of engaging with the notches of the at least two rotating brackets to make the at least two rotating brackets connect to the back plate- a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in  modified Deng, it would have been obvious top those skilled in the art at the time the invention was file to use suitable brackets as an obvious design choice, and as such it does not impact the patentability of claim 13.
Regarding claim 16, Deng discloses wherein the fixing bracket comprises a fixing frame and a hook disposed on the fixing frame, the back plate has a slot matching with the hook, the hook is engaged with the slot (a hook (310) on the fixing frame (300) and the back plate (120) matching and engaging with the hook (Fig. 1-6).
Regarding claim 17, Deng disclose the invention as discussed above as applied to claim 5
Regarding claim 18, Deng disclose the invention as discussed above as applied to claim 17 and incorporated therein. Deng does not expressly disclose wherein the fixing frame, the hook, and the reinforcing plate are integrally formed, the first group of hooks is formed by bending the top of the fixing frame, and the second group of hooks is formed by bending a top of the reinforcing plate. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fixing frame, the hook, and the reinforcing plate are integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)). 
Regarding the limitation: “the first group of hooks is formed by bending the top of the fixing frame, and the second group of hooks is formed by bending a top of the reinforcing plate” since frame and plate are integrally formed as above, said limitation considered met.
Regarding claim 19, Deng disclose the invention as discussed above as applied to claim 1 and incorporated therein. Deng does not expressly disclose wherein the hook comprises two groups of hooks, the first group of hooks is disposed on a top of the fixing frame, and the second group of hooks is disposed on the reinforcing plate. However, Deng teaches hook 310 through which the mounting frame 300 can hang the self-service terminal on an installation and hang on supporting vertical  plate 120 (para 49). 
Therefore, even Deng does not expressly disclose a plurality of hooks it would have been obvious to one having ordinary skill in the art at the time the invention was filed to Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 20, Deng discloses wherein the mounting stand further comprises a support base comprising a mounting portion and a supporting portion perpendicularly disposed on an end of the mounting portion, the mounting portion being connected to a bottom of the fixing frame.
Allowable Subject Matter
Claims 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 15 depend from claims 3 and 4 respectively and fall therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727